DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-10 recite a series of steps and therefore recite a process.
Claims 11-19 recite a combination of devices and therefore recite a machine.
Claims 20 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 11, and 20, as a whole, are directed to the abstract idea of using clusters of historical data to define geofences around shipping locations for tracking new shipments, which is a mathematical concept, mental process, and a method of organizing human activity. The claims recite a mathematical concept because the identified idea is performing mathematical calculations by reciting performing clustering techniques to define geofences. The claims recite a mental process because the identified idea can be performed by a human with the aid of a pen and paper. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by reciting processing tracking data wherein the business relation is between a party being tracked and a party tracking a shipment. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) by reciting a series of instructions on how to track a container ship. The mathematical concept, mental process, and method of organizing human activity of “using clusters of historical data to define geofences around shipping locations for tracking new shipments,” is recited by claiming the following limitations: obtaining historical vehicle tracking data, performing clustering, defining geofences based on clusters, applying a low pas speed filter, obtaining new tracking data, comparing tracking data to a geofence, and indicating location tracking data associated with the geofenced location. The mere nominal recitation of a computer system, a processor, and a non-transitory computer-readable medium does not take the claim of the mathematical concept, mental process, or method of organizing human activity groupings. Thus, the claim recites an abstract idea.
With regards to Claims 2, 5-8, 10, 12, and 15-18, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: obtaining new tracking data, comparing tracking data to a geofence, indicating location tracking data associated with the geofenced location, filtering historical vehicle tracking data based on speed data, determining whether clusters satisfy a criteria, subdividing clusters, determining geofences based on subdivided clusters, generating sub-clusters, defining a single geofence around a plurality of subclusters, and sending a notification, performing a billing event, performing an imputation event or performing an automatic identification of contract failure.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 11, and 20 recite the additional elements: a computer system, a processor, and a non-transitory computer-readable medium which are used to perform the obtaining, clustering defining, obtaining, and comparing steps. These a computer system, a processor, and a non-transitory computer-readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of organizing shipping records in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing recordkeeping process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a computer system, a processor, and a non-transitory computer-readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), storing, and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computer system (Specification [0097]), a processor (Specification [0097]), and a non-transitory computer-readable medium (Specification [0098]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a computer system, a processor, and a non-transitory computer-readable medium. See MPEP 2106.05(f). The claims limit the field of use by reciting container shipping. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 3-5, 8-9, 13-15, and 18-19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (U.S. P.G. Pub. 2011/0133888 A1), hereinafter Stevens, in view of Bolton et al. (U.S. 10,198,707 B1), hereinafter Bolton.

Claim 1. 
Stevens discloses a computer-implemented method for imputation of shipment milestones associated with shipments of cargo, the method comprising: 
obtaining, by a computing system comprising one or more computing devices (Stevens [0089], [0093]), historical vehicle tracking data that describes historical locations of one or more shipping vehicles (Stevens [0028], [0032], [0036] event database; [0058], [0064], [0066], [0084] train the model on past historical trip data; [0042], [0067], [0071], [0085] tracking data); 
Regarding the following limitation:
performing, by the computing system, a first clustering technique on the historical vehicle tracking data to identify a plurality of first clusters, wherein the plurality of first clusters are indicative of a plurality of stop locations at which shipping vehicles have historically stopped; 
Stevens discloses using historical tracking data to train a hidden markov model wherein some of the states of the hidden markov model represent stop locations at which shipping vehicles have historically stopped (Stevens [0066] hidden markov model can use geofence zones as quantized states; [0067] hybrid model defines the state space based upon possible locations and activity, wherein locations are geofence zones). However, Stevens does not disclose a clustering technique to determine the state space, but Bolton does (Bolton (Col. 33 Lines 62-65) serviceable points within a particular geographical area may be clustered into a single proximity zone/area; (Col. 34 Line 48 – Col. 35 Line 3) store a plurality of serviceable points thin a single proximity zone/area in association with one or more cluster profiles; (Col. 50 Lines 31-38) serviceable points may be clustered based on time, distance, or time and distance).
One of ordinary skill in the art would have recognized that applying the known technique of clustering serviceable points within a proximity zone based on time, distance, or time and distance of Bolton to Stevens would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bolton to the teaching of Stevens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such clustering of serviceable points. Further, applying clustering of serviceable points to Stevens, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient identification of various states that have different sizes or shapes thereby reducing potential errors in identifying different states. 
Regarding the following limitation:
performing, by the computing system, a second clustering technique on the plurality of first clusters to identify a plurality of second clusters, wherein the plurality of second clusters 
Stevens discloses using historical tracking data to train a hidden markov model wherein some of the states of the hidden markov model represent loading a ship and changes of custody (Stevens [0061], [0081], [0086] events include an occurrence of a supply chain event, including a gate in or a gate out from a supply chain node, or including a crane load to a ship or a crane load from a ship, a change of custody, a updated time of arrival, or a stuck shipment; [0066] hidden markov model can use geofence zones as quantized states; [0067] hybrid model defines the state space based upon possible locations and activity, wherein locations are geofence zones). However, Stevens does not disclose a clustering technique to determine the state space, but Bolton does (Bolton (Col. 33 Lines 62-65) serviceable points within a particular geographical area may be clustered into a single proximity zone/area; (Col. 34 Line 48 – Col. 35 Line 3) store a plurality of serviceable points thin a single proximity zone/area in association with one or more cluster profiles; (Col. 50 Lines 31-38) serviceable points may be clustered based on time, distance, or time and distance; (Col. 36 Lines 20-25) identify one or more clusters/groupings of serviceable points that may be grouped within a common proximity zone). 
One of ordinary skill in the art would have recognized that applying the known technique of clustering serviceable points within a proximity zone based on time, distance, or time and distance of Bolton to Stevens would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bolton to the teaching of Stevens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such clustering of serviceable points within a common proximity zone. Further, applying clustering of serviceable points to Stevens, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient identification of various states that have different sizes or shapes thereby reducing potential errors in identifying different states.
Stevens discloses:
defining, by the computing system, one or more geofences for each of the plurality of transportation locations based at least in part on the plurality of second clusters (Stevens [0028] define geofences around import locations along the journey of the asset; [0067] hybrid model defines the state space based upon possible locations and activity, wherein locations are geofence zones; [0068] zone transition probability; [0070] nested geofences around the Port of Oakland; [0084] combined model using nested geofences).

Claim 2. 
Stevens in view of Bolton teaches all of the elements of claim 1, as shown above. Additionally, Stevens discloses:  
obtaining, by the computing system, new vehicle tracking data from a particular shipping vehicle, wherein the new vehicle tracking data indicates a current location of the particular shipping vehicle (Stevens [0042], [0058] tracking device can use real time observations as well as the model to predict the most probable path); 
comparing, by the computing system, the current location of the particular shipping vehicle to at least one geofence of the one or more geofences defined for the plurality of transportation locations to determine whether there is a change in a presence of the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence (Stevens [0061] determine the occurrence of a supply chain event; [0067] hybrid 
in response to a determination that there is the change in the presence of the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence, inserting a data entry into a data record associated with the particular shipping vehicle, the data entry indicating the change in the presence of that the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence (Stevens [0028], [0036] event information stored; [0058] update model; [0061] update dynamic behavior; [0063] store incoming tracking device data; [0085] tracking device updates central repository).

Claim 4. 
Stevens in view of Bolton teaches all of the elements of claim 1, as shown above. Additionally, Stevens discloses:  
the historical vehicle tracking data comprises a plurality of historical vehicle tracking entries, each historical vehicle tracking entry describing a historical location of one of the shipping vehicles at a particular time (Stevens [0028], [0032], [0036] event database; [0058], [0064], [0066], [0084] train the model on past historical trip data; [0042], [0067], [0071], [0085] tracking data); 
Stevens does not disclose the following limitations, but Bolton does:
performing, by the computing system, the first clustering technique on the historical vehicle tracking data to identify the plurality of first clusters comprises clustering, by the computing system, the historical vehicle tracking data based on both location and time (Bolton (Col. 33 Lines 62-65) serviceable points within a particular geographical area may be clustered into a single proximity zone/area; (Col. 34 Line 48 – Col. 35 Line 3) store a plurality of serviceable points thin a single proximity zone/area in association with one or more cluster profiles; (Col. 50 Lines 31-38) serviceable points may be clustered based on time, distance, or time and distance); and
performing, by the computing system, the second clustering technique on the plurality of first clusters to identify the plurality of second clusters clustering, by the computing system, the plurality of first clusters based only on location (Bolton (Col. 33 Lines 62-65) serviceable points within a particular geographical area may be clustered into a single proximity zone/area; (Col. 34 Line 48 – Col. 35 Line 3) store a plurality of serviceable points thin a single proximity zone/area in association with one or more cluster profiles; (Col. 50 Lines 31-38) serviceable points may be clustered based on time, distance, or time and distance).
One of ordinary skill in the art would have been motivated to include the teachings of Bolton in the system of Stevens for the same reasons explained above in claim 1.

Claim 5. 
Stevens in view of Bolton teaches all of the elements of claim 1, as shown above. Additionally, Stevens discloses:  
the historical vehicle tracking data comprises a plurality of historical vehicle tracking entries, each historical vehicle tracking entry describing a historical location of one of the shipping vehicles at a particular time and a speed at which the one of the shipping vehicles was travelling at the particular time (Stevens [0028], [0032], [0036] event database; [0028] details on movement of the asset from accelerometer or velocimeter readings from the tracking device; [0058], [0064], [0066], [0084] train the model on past historical trip data; [0042], [0067], [0071], [0085] tracking data); and 
the method further comprises filtering, by the computing system, the plurality of historical vehicle tracking entries based on speed to obtain a plurality of filtered vehicle tracking entries, the plurality of filtered vehicle tracking entries comprising only historical vehicle tracking entries that describe speeds below a threshold speed (Stevens [0052] forward-backward algorithm filters, predicts and smooths out the present and past states; [0067] activity may be stationary or in motion); and 
performing, by the computing system, the first clustering technique on the historical vehicle tracking data to identify the plurality of first clusters comprises performing, by the computing system, the first clustering technique on the filtered vehicle tracking entries (Stevens [0067] activity may be stationary or in motion; [0080], [0084] if tracking device is stationary utilize sensor pattern matching method in the hybrid model).

Claim 6. 
Stevens in view of Bolton teaches all of the elements of claim 1, as shown above. Additionally, Stevens discloses wherein defining, by the computing system, the one or more geofences for each of the plurality of transportation locations based at least in part on the plurality of second clusters comprises: 
determining, by the computing system, whether each of the plurality of second clusters satisfies one or more criteria (Stevens [0052] forward-backward algorithm filters, predicts and smooths out the present and past states; [0067] activity may be stationary or in motion); and 
Stevens does not disclose the following limitations, but Bolton does:
for each of the plurality of second clusters that does not satisfy the one or more criteria: 
subdividing, by the computing system, the second cluster into a number of sub- clusters (Bolton (Col. 36 Lines 20-25) identify one or more clusters/groupings of serviceable points that may be grouped within a common proximity zone); and 
determining, by the computing system, the geofence for the second cluster based on the number of sub-clusters for such second cluster (Bolton (Col. 33 Lines 62-65) serviceable points within a particular geographical area may be clustered into a single proximity zone/area; (Col. 36 Lines 20-25) identify one or more clusters/groupings of serviceable points that may be grouped within a common proximity zone).
One of ordinary skill in the art would have been motivated to include the teachings of Bolton in the system of Stevens for the same reasons explained above in claim 1.

Claim 7. 
Stevens in view of Bolton teaches all of the elements of claim 1, as shown above. Additionally, Stevens discloses wherein defining, by the computing system, the one or more geofences for each of the plurality of transportation locations based at least in part on the plurality of second clusters comprises, for at least one of the plurality of second clusters: 
generating, by the computer system, a plurality of sub-clusters from the second cluster by changing a density parameter, wherein the density parameter affects a size of the sub-clusters (Bolton (Col. 63 Lines 19-41), (Col. 66 Lines 48-67) classify the grouping as a high density grouping or a low density grouping); 
One of ordinary skill in the art would have recognized that applying the known technique of clustering serviceable points within a proximity zone wherein groups are classified by a density parameters of Bolton to Stevens would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bolton to the teaching of Stevens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such clustering of serviceable points wherein groups are classified by a density parameter. Further, applying clustering of serviceable points to Stevens, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient identification of various states that have different sizes or shapes thereby reducing potential errors in identifying different states.
Stevens discloses:
defining, by the computing system, a single geofence boundary that encloses a union of plurality of sub-clusters (Stevens Fig. 15, [0070], [0084] successive internal geofences).

Claim 8. 
Stevens in view of Bolton teaches all of the elements of claim 2, as shown above. Additionally, Stevens discloses: 
filtering, by the computing system, the new vehicle tracking data based on speed to obtain vehicle stop locations for the particular shipping vehicle (Stevens [0028] tracking device provides details on the movement of the asset; [0061], [0074], [0076], [0081], [0086] increase or decrease frequency based on asset state; [0052], [0060] filter state data; [0072] false statuses can be suppressed by integrating over time, to require N consecutive locations inside or outside of a geofence to declare a state change); and 
wherein comparing, by the computing system, the current location of the particular shipping vehicle to at least one geofence comprises comparing, by the computing system, the vehicle stop locations of the particular shipping vehicle to at least one geofence to determine whether the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence (Stevens [0072], [0086] determine a shipment is entering, exiting or persisting in a geofence).

Claim 9. 
Stevens in view of Bolton teaches all of the elements of claim 2, as shown above. Additionally, Stevens discloses: 
wherein comparing, by the computing system, the current location of the particular shipping vehicle to at least one geofence of the one or more geofences defined for the plurality of transportation locations to determine whether the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence comprises determining, by the computing system, that the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence only when the current location of the particular shipping vehicle is within the at least one geofence for greater than a threshold period of time (Stevens [0072] persisting within a geofence is based upon no change to a geofence status past a time threshold and false geofence statuses can be suppressed by integrating over time, to require N consecutive locations inside or outside of a geofence to declare a state change).

Claim 10. 
Stevens in view of Bolton teaches all of the elements of claim 2, as shown above. Additionally, Stevens discloses:
in response to the determination that the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence, performing, by the computing system, at least one of: 
sending a vehicle notification to instruct one or more additional vehicles on when to arrive at a destination, 
sending a customer notification to instruct a customer on whether to initiate a support vehicle, 
performing an automatic billing event, performing an automatic transshipment imputation event, or 
performing an automatic identification of contract failure event (Stevens [0032], [0034] failed transaction database stores failed transactions and reason codes; [0061] stuck shipment exception).

Claim 11. 
Stevens discloses supply chain management computing system, comprising: 
one or more processors (Stevens [0089], [0093]); and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the supply chain management computing system to perform operations (Stevens [0089], [0093]), the operations comprising: 
obtaining historical vehicle tracking data that comprises a plurality of historical vehicle tracking entries, wherein each historical vehicle tracking entry describes a historical location of one of the shipping vehicles at a particular time and a speed at which the one of the shipping vehicles was travelling at the particular time (Stevens [0028], [0032], [0036] event database; [0058], [0064], [0066], [0084] train the model on past historical trip data; [0042], [0067], [0071], [0085] tracking data); 
applying a low pass speed filter that filters the vehicle tracking entries based on speed to produce vehicle stop data that comprises only the historical vehicle tracking entries that describe speeds below a threshold speed (Stevens [0052] forward-backward algorithm filters, predicts and smooths out the present and past states; [0067] activity may be stationary or in motion); 
Regarding the following limitation: 
identifying one or more primary clusters based at least in part on the vehicle stop data; 
Stevens discloses using historical tracking data to train a hidden markov model wherein some of the states of the hidden markov model represent loading a ship and changes of custody (Stevens [0061], [0081], [0086] events include an occurrence of a supply chain event, including a gate in or a gate out from a supply chain node, or including a crane load to a ship or a crane load from a ship, a change of custody, a updated time of arrival, or a stuck shipment; [0066] hidden markov model can use geofence zones as quantized states; [0067] hybrid model defines the state space based upon possible locations and activity, wherein locations are geofence zones). However, Stevens does not disclose a clustering technique to determine the state space, but Bolton does (Bolton (Col. 33 Lines 62-65) serviceable points within a particular geographical area may be clustered into a single proximity zone/area; (Col. 34 Line 48 – Col. 35 Line 3) store a plurality of serviceable points thin a single proximity zone/area in association with one or more cluster profiles; (Col. 36 Lines 20-25) identify one or more clusters/groupings of serviceable points that may be grouped within a common proximity zone; (Col. 50 Lines 31-38) serviceable points may be clustered based on time, distance, or time and distance).
One of ordinary skill in the art would have recognized that applying the known technique of clustering serviceable points within a proximity zone based on time, distance, or time and distance of Bolton to Stevens would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bolton to the teaching of Stevens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such clustering of serviceable points within a common proximity zone. Further, applying clustering of serviceable points to Stevens, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient identification of various states that have different sizes or shapes thereby reducing potential errors in identifying different states.
Stevens discloses:
defining one or more geofences based at least in part on the one or more primary clusters (Stevens [0028] define geofences around import locations along the journey of the asset; [0067] hybrid model defines the state space based upon possible locations and activity, wherein locations are geofence zones; [0068] zone transition probability; [0070] nested geofences around the Port of Oakland; [0084] combined model using nested geofences).

Claim 12. 
Stevens in view of Bolton teaches all of the elements of claim 11, as shown above. Additionally, Stevens discloses 
obtaining new vehicle tracking data from a particular shipping vehicle, wherein the new vehicle tracking data indicates a current location of the particular shipping vehicle (Stevens [0042], [0058] tracking device can use real time observations as well as the model to predict the most probable path); 
comparing the current location of the particular shipping vehicle to at least one geofence of the one or more geofences defined for the plurality of transportation locations to determine whether the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence (Stevens [0061] determine the occurrence of a supply chain event; [0067] hybrid model state space is defined by geofence zone and activity; [0068] hybrid model transition of zone; [0072], [0086] determine a shipment is entering, exiting or persisting in a geofence); and 
in response to a determination that the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence, inserting a data entry into a data record associated with the particular shipping vehicle, the data entry indicating that the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence (Stevens [0028], [0036] event information stored; [0058] update model; [0061] update dynamic behavior; [0063] store incoming tracking device data; [0085] tracking device updates central repository).

Claim 14. 
Stevens in view of Bolton teaches all of the elements of claim 11, as shown above. Additionally, Stevens discloses 
the historical vehicle tracking data comprises a plurality of historical vehicle tracking entries, each historical vehicle tracking entry describing a historical location of one of the shipping vehicles at a particular time (Stevens [0028], [0032], [0036] event database; [0058], [0064], [0066], [0084] train the model on past historical trip data; [0042], [0067], [0071], [0085] tracking data); 
Stevens does not disclose the following limitations, but Bolton does:
performing the first clustering technique on the historical vehicle tracking data to identify the plurality of first clusters comprises clustering the historical vehicle tracking data based on both location and time (Bolton (Col. 33 Lines 62-65) serviceable points within a particular geographical area may be clustered into a single proximity zone/area; (Col. 34 Line 48 – Col. 35 Line 3) store a plurality of serviceable points thin a single proximity zone/area in association with one or more cluster profiles; (Col. 50 Lines 31-38) serviceable points may be clustered based on time, distance, or time and distance); and 
performing the second clustering technique on the plurality of first clusters to identify the plurality of second clusters clustering the plurality of first clusters based only on location (Bolton (Col. 33 Lines 62-65) serviceable points within a particular geographical area may be clustered into a single proximity zone/area; (Col. 34 Line 48 – Col. 35 Line 3) store a plurality of serviceable points thin a single proximity zone/area in association with one or more cluster profiles; (Col. 50 Lines 31-38) serviceable points may be clustered based on time, distance, or time and distance).
One of ordinary skill in the art would have been motivated to include the teachings of Bolton in the system of Stevens for the same reasons explained above in claim 1.

Claim 15. 
Stevens in view of Bolton teaches all of the elements of claim 11, as shown above. Additionally, Stevens discloses
the historical vehicle tracking data comprises a plurality of historical vehicle tracking entries, each historical vehicle tracking entry describing a historical location of one of the shipping vehicles at a particular time and a speed at which the one of the shipping vehicles was travelling at the particular time (Stevens [0028], [0032], [0036] event database; [0028] details on movement of the asset from accelerometer or velocimeter readings from the tracking device; [0058], [0064], [0066], [0084] train the model on past historical trip data; [0042], [0067], [0071], [0085] tracking data); and 
the method further comprises filtering the plurality of historical vehicle tracking entries based on speed to obtain a plurality of filtered vehicle tracking entries, the plurality of filtered vehicle tracking entries comprising only historical vehicle tracking entries that describe speeds below a threshold speed (Stevens [0052] forward-backward algorithm filters, predicts and smooths out the present and past states; [0067] activity may be stationary or in motion); and 
performing the first clustering technique on the historical vehicle tracking data to identify the plurality of first clusters comprises performing the first clustering technique on the filtered vehicle tracking entries (Stevens [0067] activity may be stationary or in motion; [0080], [0084] if tracking device is stationary utilize sensor pattern matching method in the hybrid model).

Claim 16. 
Stevens in view of Bolton teaches all of the elements of claim 11, as shown above. Additionally, Stevens discloses wherein defining the one or more geofences for each of the plurality of transportation locations based at least in part on the plurality of second clusters comprises: 
determining whether each of the plurality of second clusters satisfies one or more criteria (Stevens [0052] forward-backward algorithm filters, predicts and smooths out the present and past states; [0067] activity may be stationary or in motion); and 
Stevens does not disclose the following limitations, but Bolton does:
for each of the plurality of second clusters that does not satisfy the one or more criteria: 
subdividing the second cluster into a number of sub-clusters (Bolton (Col. 36 Lines 20-25) identify one or more clusters/groupings of serviceable points that may be grouped within a common proximity zone); and 
determining the geofence for the second cluster based on the number of sub- clusters for such second cluster (Bolton (Col. 33 Lines 62-65) serviceable points within a particular geographical area may be clustered into a single proximity zone/area; (Col. 36 Lines 20-25) identify one or more clusters/groupings of serviceable points that may be grouped within a common proximity zone).
One of ordinary skill in the art would have been motivated to include the teachings of Bolton in the system of Stevens for the same reasons explained above in claim 1.

Claim 17. 
Stevens in view of Bolton teaches all of the elements of claim 11, as shown above. Additionally, Stevens discloses wherein defining the one or more geofences for each of the plurality of transportation locations based at least in part on the plurality of second clusters comprises, for at least one of the plurality of second clusters: 
generating, by the computer system, a plurality of sub-clusters from the second cluster by changing a density parameter, wherein the density parameter affects a size of the sub-clusters (Bolton (Col. 63 Lines 19-41), (Col. 66 Lines 48-67) classify the grouping as a high density grouping or a low density grouping); 
One of ordinary skill in the art would have recognized that applying the known technique of clustering serviceable points within a proximity zone wherein groups are classified by a density parameters of Bolton to Stevens would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bolton to the teaching of Stevens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such clustering of serviceable points wherein groups are classified by a density parameter. Further, applying clustering of serviceable points to Stevens, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient identification of various states that have different sizes or shapes thereby reducing potential errors in identifying different states.
Stevens discloses:
defining a single geofence boundary that encloses a union of plurality of sub-clusters (Stevens Fig. 15, [0070], [0084] successive internal geofences).

Claim 18. 
Stevens in view of Bolton teaches all of the elements of claim 12, as shown above. Additionally, Stevens discloses: 
filtering the new vehicle tracking data based on speed to obtain vehicle stop locations for the particular shipping vehicle (Stevens [0028] tracking device provides details on the movement of the asset; [0061], [0074], [0076], [0081], [0086] increase or decrease frequency based on asset state; [0052], [0060] filter state data; [0072] false statuses can be suppressed by integrating over time, to require N consecutive locations inside or outside of a geofence to declare a state change); and 
wherein comparing the current location of the particular shipping vehicle to at least one geofence comprises comparing the vehicle stop locations of the particular shipping vehicle to at least one geofence to determine whether the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence (Stevens [0072], [0086] determine a shipment is entering, exiting or persisting in a geofence).

Claim 19. 
Stevens in view of Bolton teaches all of the elements of claim 12, as shown above. Additionally, Stevens discloses: 
wherein comparing the current location of the particular shipping vehicle to at least one geofence of the one or more geofences defined for the plurality of transportation locations to determine whether the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence comprises determining that the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence only when the current location of the particular shipping vehicle is within the at least one geofence for greater than a threshold period of time (Stevens [0072] persisting within a geofence is based upon no change to a geofence status past a time threshold and false geofence statuses can be suppressed by integrating over time, to require N consecutive locations inside or outside of a geofence to declare a state change).

Claim 3, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Bolton further in view of Josefiak (U.S. P.G. Pub. 2014/0229501 A1), hereinafter Josefiak.

Claim 3. 
Stevens in view of Bolton teaches all of the elements of claim 1, as shown above. Additionally, Stevens discloses:  
the one or more shipping vehicle comprise one or more container ships (Stevens [0026] ships); 
Regarding the following limitation:
the historical vehicle tracking data comprises historical automatic identification system (AIS) data; and 
Stevens discloses historical tracking data (Stevens [0027], [0042], [0067], [0071], [0085] tracking data). However, Stevens does not disclose wherein the historical tracking data comprises historical automatic identification system (AIS) data, but Josefiak does (Josefiak [0020], [0103] positional information can be automatic identification system (AIS) information; [0196], [0205] historic pieces of positional information in the telematics data record). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the AIS data of Josefiak for the tracking data of Stevens. Both the AIS data of Josefiak and the tracking data of Stevens are known in the shipping art as types of data providing location information. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Stevens’ system with the improved functionality to process the specific type of location information commonly used by container ships.
Stevens discloses:
the plurality of transportation locations comprise a plurality of ports, a plurality of port terminals, or a plurality of vessel berths (Stevens [0028], [0070] ports).

Claim 13. 
Stevens in view of Bolton teaches all of the elements of claim 11, as shown above. Additionally, Stevens discloses:  
the one or more shipping vehicle comprise one or more container ships (Stevens [0026] ships); 
Regarding the following limitation:
the historical vehicle tracking data comprises historical automatic identification system (AIS) data; and 
Stevens discloses historical tracking data (Stevens [0027], [0042], [0067], [0071], [0085] tracking data). However, Stevens does not disclose wherein the historical tracking data comprises historical automatic identification system (AIS) data, but Josefiak does (Josefiak [0020], [0103] positional information can be automatic identification system (AIS) information; [0196], [0205] historic pieces of positional information in the telematics data record). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the AIS data of Josefiak for the tracking data of Stevens. Both the AIS data of Josefiak and the tracking data of Stevens are known in the shipping art as types of data providing location information. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Stevens’ system with the improved functionality to process the specific type of location information commonly used by container ships.
Stevens discloses:
the plurality of transportation locations comprise a plurality of ports, a plurality of port terminals, or a plurality of vessel berths (Stevens [0028], [0070] ports).

Claim 20. 
Stevens discloses one or more non-transitory computer-readable media that collectively store instructions that (Stevens [0089], [0093]), when executed by one or more processors of a computing system (Stevens [0089], [0093]), cause the computing system to perform operations, the operations comprising: 
obtaining, by the computing system, historical vehicle tracking data that describes historical locations of one or more shipping vehicles, wherein the one or more shipping vehicle comprise one or more container ships, and wherein the historical vehicle tracking data comprises historical automatic identification system (AIS) data; 
Stevens discloses obtaining, by the computing system, historical vehicle tracking data that describes historical locations of one or more shipping vehicles, wherein the one or more shipping vehicle comprise one or more container ships (Stevens [0028], [0032], [0036] event database; [0058], [0064], [0066], [0084] train the model on past historical trip data; [0042], [0067], [0071], [0085] tracking data). However, Stevens does not disclose wherein the historical vehicle tracking data comprises historical automatic identification system (AIS) data, but Josefiak does (Josefiak [0020], [0103] positional information can be automatic identification system (AIS) information; [0196], [0205] historic pieces of positional information in the telematics data record). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the AIS data of Josefiak for the tracking data of Stevens. Both the AIS data of Josefiak and the tracking data of Stevens are known in the shipping art as types of data providing location information. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Stevens’ system with the improved functionality to process the specific type of location information commonly used by container ships. 
Regarding the following limitation: 
performing, by the computing system, one or more clustering techniques on the historical vehicle tracking data to identify a plurality of clusters, wherein the plurality of clusters are indicative of a plurality of transportation locations at which the one or more shipping vehicles are subject to loading or unloading of cargo, wherein the plurality of transportation 
Stevens discloses performing, by the computing system, training a hidden markov model on the historical vehicle tracking data to identify a plurality of states, wherein the plurality of states are indicative of a plurality of transportation locations at which the one or more shipping vehicles are subject to loading or unloading of cargo, wherein the plurality of transportation locations comprise a plurality of ports, a plurality of port terminals, or a plurality of vessel berths (Stevens [0061], [0081], [0086] events include an occurrence of a supply chain event, including a gate in or a gate out from a supply chain node, or including a crane load to a ship or a crane load from a ship, a change of custody, a updated time of arrival, or a stuck shipment; [0066] hidden markov model can use geofence zones as quantized states; [0067] hybrid model defines the state space based upon possible locations and activity, wherein locations are geofence zones; [0028], [0070] ports). However, Stevens does not disclose a clustering technique to determine the state space, but Bolton does (Bolton (Col. 33 Lines 62-65) serviceable points within a particular geographical area may be clustered into a single proximity zone/area; (Col. 34 Line 48 – Col. 35 Line 3) store a plurality of serviceable points thin a single proximity zone/area in association with one or more cluster profiles; (Col. 50 Lines 31-38) serviceable points may be clustered based on time, distance, or time and distance; (Col. 36 Lines 20-25) identify one or more clusters/groupings of serviceable points that may be grouped within a common proximity zone). 
One of ordinary skill in the art would have recognized that applying the known technique of clustering serviceable points within a proximity zone based on time, distance, or time and distance of Bolton to Stevens would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bolton to the teaching of Stevens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such clustering of serviceable points within a common proximity zone. Further, applying clustering of serviceable points to Stevens, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient identification of various states that have different sizes or shapes thereby reducing potential errors in identifying different states.
Stevens discloses:
defining, by the computing system, one or more geofences for each of the plurality of transportation locations based at least in part on the plurality of clusters (Stevens [0028] define geofences around import locations along the journey of the asset; [0067] hybrid model defines the state space based upon possible locations and activity, wherein locations are geofence zones; [0068] zone transition probability; [0070] nested geofences around the Port of Oakland; [0084] combined model using nested geofences); 
obtaining, by the computing system, new vehicle tracking data from a particular shipping vehicle, wherein the new vehicle tracking data indicates a current location of the particular shipping vehicle (Stevens [0042], [0058] tracking device can use real time observations as well as the model to predict the most probable path); 
comparing, by the computing system, the current location of the particular shipping vehicle to at least one geofence of the one or more geofences defined for the plurality of transportation locations to determine whether the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence (Stevens [0061] determine the occurrence of a supply chain event; [0067] hybrid model state space is defined by geofence zone and activity; [0068] hybrid model transition of zone; [0072], [0086] determine a shipment is entering, exiting or persisting in a geofence); and 
in response to a determination that the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence, inserting a data entry into a data record associated with the particular shipping vehicle, the data entry indicating that the particular shipping vehicle is present at the respective transportation location associated with the at least one geofence (Stevens [0028], [0036] event information stored; [0058] update model; [0061] update dynamic behavior; [0063] store incoming tracking device data; [0085] tracking device updates central repository).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628